UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1391


DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
CARRINGTON MORTGAGE LOAN TRUST, SERIES 2005-OPT2, ASSET
BACKED PASS-THROUGH CERTIFICATES, SERIES 2005-OPT 2,

                Plaintiff - Appellant,

          v.

IVY K. INOCENCIO; MARISSA P. GOMEZ; EQUITY TRUSTEES, LLC;
UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:15-cv-00015-TSE-MSN)


Submitted:   December 29, 2015            Decided:   January 7, 2016


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


S. Mohsin Reza, Mary C. Zinsner, TROUTMAN SANDERS LLP, Tysons
Corner, Virginia, for Appellant.     Carolina D. Ciraolo, Acting
Assistant Attorney General, Thomas J. Clark, Regina S. Mariarty,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deutsche Bank National Trust Co. brought suit in Virginia

state court seeking rescission of a foreclosure sale that took

place    approximately         four    years    earlier.      The   United     States

removed      the    action     to   district    court   and   moved      to    dismiss

pursuant to Fed. R. Civ. P. 12(b)(1), (6).                    The district court

granted the motion to dismiss as to the United States, based on

lack    of    subject   matter      jurisdiction.       Because     there     were    no

viable remaining claims as against the remaining defendants, the

court    also      dismissed    the    action    in   its   entirety.         We   have

reviewed the parties’ briefs, as well as the record on appeal,

and    find    no    reversible       error.     Accordingly,       we   affirm      the

district      court’s    judgment.        We    dispense    with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                           2